81 F.3d 150
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gonzolo Danny LAGO, Plaintiff--Appellant,v.Donald WILMOUTH, Lieutenant;  Terrence Jones, CorrectionalOfficer;  Unknown Winstead, Correctional Officer,Defendants--Appellees,andD.W. Evans, Internal Affairs Investigator;  E.P. Hicks,Internal Affairs Investigator;  Gary L. Bass, Deputy Warden;Donald Baylor, Sargeant;  James Crawford, Lieutenant;Unknown Harris;  J.C. Farrow;  R.D. Green;  J. Halsey;Unknown Raymond, Correctional Officer;  Larry Hopson,Physicians Assistant;  Unknown Holland, Doctor;  UnknownBillow, Doctor;  Unknown Underwood, Doctor;  J. Beale,Warden, Defendants.
No. 95-7223.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 21, 1996Decided:  April 2, 1996

Gonzolo Danny Lago, Appellant Pro Se.
Mark Ralph Davis, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the jury's verdict in favor of Defendants in his 42 U.S.C. § 1983 (1988) complaint.   Appellant alleged that prison guards beat him following a peaceful sit-in demonstration by inmates and after he accidentally set his mattress on fire.   The jury found that the force used against him was reasonable and not malicious.


2
Appellant claims that the trial court failed to allow him adequate time to present his case and improperly withheld from evidence emergency medical grievances he filed after the incident.   Appellant offers no elaboration of how the alleged time restriction affected his case.   Although he asserts that his grievances would have proved that Defendants committed perjury at trial, the documents in the record contain only Appellant's unsworn statements that he was in pain and believed that he required immediate medical attention.   We find no ground for appeal based on these documents.


3
Appellant also avers that Defendants' testimony at an earlier trial would have proved they perjured themselves at his trial.   However, Appellant neither identifies the other trial nor describes the alleged inconsistencies in testimony.   We find his general claim insufficient to warrant relief.


4
Accordingly, we affirm judgment reflecting the jury's verdict.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED